                 Case 3:18-cv-07444-JCS Document 89 Filed 06/01/20 Page 1 of 4

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            June 01, 2020


       No.:               20-16075
       D.C. No.:          3:18-cv-07444-JCS
       Short Title:       City of Oakland v. Oakland Raiders, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
      Case 3:18-cv-07444-JCS Document 89 Filed 06/01/20 Page 2 of 4




               UNITED STATES COURT OF APPEALS
                                                            FILED
                       FOR THE NINTH CIRCUIT
                                                            JUN 01 2020
                                                           MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS




CITY OF OAKLAND,                        No. 20-16075

           Plaintiff - Appellant,
                                        D.C. No. 3:18-cv-07444-JCS
 v.                                     U.S. District Court for Northern
                                        California, San Francisco
OAKLAND RAIDERS, a California
Limited Partnership; ARIZONA            TIME SCHEDULE ORDER
CARDINALS FOOTBALL CLUB,
LLC; ATLANTA FALCONS
FOOTBALL CLUB LLC;
BALTIMORE RAVENS, LP;
BUFFALO BILLS, LLC; PANTHERS
FOOTBALL, LLC; CHICAGO BEARS
FOOTBALL CLUB, INC.;
CINCINNATI BENGALS, INC.;
CLEVELAND BROWNS FOOTBALL
COMPANY, LLC; DALLAS
COWBOYS FOOTBALL CLUB, LTD.;
PDB SPORTS LTD.; DETROIT
LIONS, INC.; GREEN BAY
PACKERS, INC.; HOUSTON NFL
HOLDINGS, LP; INDIANAPOLIS
COLTS, INC.; JACKSONVILLE
JAGUARS LLC; KANSAS CITY
CHIEFS FOOTBALL CLUB, INC.;
CHARGERS FOOTBALL COMPANY
LLC; THE RAMS FOOTBALL
COMPANY, LLC; MIAMI
DOLPHINS, LTD.; MINNESOTA
VIKINGS FOOTBALL LLC; NEW
YORK FOOTBALL GIANTS, INC.;
        Case 3:18-cv-07444-JCS Document 89 Filed 06/01/20 Page 3 of 4


 NEW YORK JETS, LLC;
 PHILADELPHIA EAGLES LLC;
 PITTSBURGH STEELERS LLC;
 FORTY NINERS FOOTBALL
 COMPANY LLC; FOOTBALL
 NORTHWEST LLC; BUCCANEERS
 TEAM LLC; TENNESSEE
 FOOTBALL, INC.; PRO-FOOTBALL,
 INC.; NATIONAL FOOTBALL
 LEAGUE; NEW ENGLAND
 PATRIOTS LLC; NEW ORLEANS
 LOUISIANA SAINTS, LLC,

               Defendants - Appellees.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Mon., June 8, 2020            Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Mon., June 29, 2020           Transcript shall be ordered.
Tue., July 28, 2020           Transcript shall be filed by court reporter.
Tue., September 8, 2020       Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Thu., October 8, 2020         Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.
       Case 3:18-cv-07444-JCS Document 89 Filed 06/01/20 Page 4 of 4

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                           FOR THE COURT:

                                           MOLLY C. DWYER
                                           CLERK OF COURT

                                           By: John Brendan Sigel
                                           Deputy Clerk
                                           Ninth Circuit Rule 27-7
